This is an appeal on questions of law from the Common Pleas Court of Franklin County, which court rendered judgment in favor of plaintiff in an action to recover money withheld by defendant to cover breakage on liquor purchased, which was shipped and delivered to defendant's warehouse.
The two errors assigned are that the court improperly excluded evidence offered by defendant.
Business records of the Department of Liquor Control compiled by an accountant at the department office in Columbus from information furnished by agents in the different liquor stores throughout the state covering a period of years, which purported to state the extent of damage to shipments of liquor when received at the state warehouse and which show only date and amount claimed, where the witness does not have personal knowledge of the facts, are not admissible under Section 12102-23, General Code, unless, "in the opinion of the court, the sources of information, *Page 523 
method and time of preparation were such as to justify" their admission. Such records were properly excluded under Section 12102-23, General Code, as construed in Schmitt v. Doehler DieCasting Co., 143 Ohio St. 421, 55 N.E.2d 644; Weiss v.Weiss, 147 Ohio St. 416, 72 N.E.2d 245, 169 A. L. R., 668;Green v. City of Cleveland, 150 Ohio St. 441, 83 N.E.2d 63;Zeigler Milling Co. v. Denman, 79 Ohio App. 250,72 N.E.2d 686; Eikenberry v. McFall, 33 Ohio Law Abs., 525, 36 N.E.2d 27.
Carbon copies of letters sent by defendant to plaintiff which contain self-serving declarations are inadmissible. ZeiglerMilling Co. v. Denman, supra; Dickson, an Infant, v. Gastl,64 Ohio App. 346, 28 N.E.2d 688; 17 Ohio Jurisprudence, 304, Section 237.
Judgment affirmed.
HORNBECK, P. J., and MILLER, J., concur.